--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

July 6, 2015

Hendrik Jacobs
[Address omitted]

Dear Rik,

Per our discussions, I am most pleased to offer you the position of Chief
Executive Officer, SunOpta, Inc. reporting to the Board of Directors and Alan
Murray as the Board Chair effective October 1, 2015 under the following
conditions:

Location: You will be based in the United States but working for the Canadian
SunOpta, Inc entity.

Duties: During the term of this Agreement you shall devote your full-time
attention, energies and talents to serving as Chief Executive Officer, to
discharge the responsibilities assigned to you hereunder by the Board of
Directors and to use your reasonable best efforts to perform faithfully and
efficiently such responsibilities. Your responsibilities and duties shall be as
mutually agreed upon from time to time by you and the Board of Directors and
shall comply with all Company policies and procedures.

Salary: During the term of your full time employment under this agreement, the
Company shall pay you a base salary at an annual rate of no less than
$650,000.00 USD or such at a higher annual rate as approved by the Board of
Directors. The salary will be paid in equal bi-weekly amounts aligned with the
US payroll schedule. Your salary will be reviewed no less than one time per
year. Your next salary review will be in April 2016. Your salary will transition
to the US payroll as of October 1, 2015.

Housing Assistance: You will be provided a $100,000 USD lump sum payment, less
applicable withholding, for housing benefits in the U.S.

Short Term Incentive: You will be eligible for the Short Term Incentive Plan at
a target of 100% of your base salary and administered according to the Short
Term Incentive Plan Document as approved by the Board of Directors. Your
incentive target change will be prorated for 2015 from the effective date of the
change in salary and role. The STI grant and Plan terms are subject to change on
an annual basis and are at the sole discretion of the Board of Directors.

Long Term Incentive: You will be eligible to participate in the Long Term
Incentive Plan at a target of 150% of your base salary and administered
according to the Long Term Incentive Plan document as approved by the Board of
Directors. The next award at the 150% target will be in May 2016. The LTI grant
and Plan terms are subject to change on an annual basis and are at the sole
discretion of the Board of Directors.

1

--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

Stock Grant: You will be awarded 23,000 Stock Options priced as of market close
the day prior to the executed agreement date. The vesting period is 20% each
year for five years and the options will expire ten years after the award date.
You will also be awarded 23,000 Performance Share Units that will vest according
to the 2015 Long Term Incentive Plan.

Benefits: Your medical, dental, disability and life insurance benefits will
remain aligned with your current package as outlined in your employment
agreement dated 30 June 2012.

Allowances: Paid time off, auto allowance, club allowance, professional fee
allowances and social contributions, such as RRSP, will remain the same as the
employment agreement dated 30 June 2012.

Employee Stock Purchase Plan: You will continue to be able to be eligible to
participate in the ESPP with 1% to 10% contribution up to a maximum stock value
of $25,000 USD and in accordance with the ESP Plan document.

Change of Control: In the event of a change of Change of Control of the Company
("Change of Control") defined as a transaction or series of transactions whereby
directly or indirectly:

(a) any person or combination of persons obtains a sufficient number of
securities of the Company to affect materially the control of the Company; for
the purposes of this Agreement, a person or combination of persons holding
shares or other securities in excess of the number which, directly or following
conversion thereof, would entitle the holders thereof to cast [50%] or more of
the votes attaching to all shares of the Company which may be cast to elect
directors of the Company, shall be deemed to be in a position to affect
materially the control of the Company; or

(b) the Company consolidates or merges with or into, amalgamates with, or enters
into a statutory arrangement with, any other person (other than a subsidiary of
the Company) or any other person (other than a subsidiary of the Company)
consolidates or merges with or into, or amalgamates with or enter into a
statutory arrangement with, the Company, and, in connection therewith, all or
part of the outstanding voting shares shall be changed in any way, reclassified
or converted into, exchanged or otherwise acquired for shares or other
securities of the Company or any other person or for cash or any other property;

(c) all unvested options and performance share units will immediately vest. In
addition, if your employment is terminated by the Company without Cause (other
than on account of death or disability) or in the event of a constructive
dismissal claim within twelve (12) months following a Change of Control, you
will be entitled to receive severance benefits of twenty-four months that
includes: (i) current base salary, (ii) incentive based on the average of the
last two years of STI previously awarded to you by way of a lump sum payment,
(iii) plus continuation of allowable medical and insurance benefits during the
severance period, and (iv) the monetary equivalent of the amounts the Company
previously paid for LTD, life insurance and auto allowance during the severance
period. The payments and benefits described in this paragraph are in lieu of,
and not in addition to, any other severance arrangements stated herein.

Non-Competition and Non-Solicitation: In your capacity as an officer and
employee of the Company, you covenant and agree that you will not at any time
within the period of twenty four (24) months following the earlier of the
expiration of this Agreement or any termination of your employment hereunder:

(a) either individually or in partnership or jointly or in conjunction with any
person or persons as principal, agent, consultant, shareholder (except as a
shareholder holding not more than five (5) percent of the outstanding shares
from time to time from any class of shares of a publicly traded corporation) or
in any other manner whatsoever carry on or be engaged in or concerned with or
interested in, or advise, lend money to, guarantee the debts of or obligations
of, or permit his name or any part thereof to be used or employed by or
associated with, any person or persons engaged in or concerned with or
interested in, any business the same or substantially similar to or competitive
with the business the Company carried on during the course of your employment
hereunder in the United States or Canada at the time of the termination of your
employment hereunder;

2

--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

(b) either directly or indirectly, by any means or in any capacity, approach,
solicit or contact in the course of being engaged in a business competitive with
the Company any person solicited, serviced, or contacted by you on behalf of the
Company during your employment; and

(c) either directly or indirectly, by any means or in any capacity, interfere
with the employment arrangements between the Corporation or any of its employees
and will not in any way solicit, recruit, assist others in recruiting or hiring,
or discuss employment or similar arrangements with any employees of the Company.

If any covenant or provision herein is determined to be void or unenforceable in
whole or in part, it shall not be deemed to affect or impair the validity of any
other covenant or provision and paragraphs (a), (b) and (c) are each declared to
be separate and distinct covenants. You hereby agree that all restrictions
contained in this section are reasonable and valid and all defenses to the
strict enforcement thereof by the Company are hereby waived. You further agree
that the covenants in this section shall not terminate upon the termination of
your employment hereunder and acknowledge that a violation of any of the
provisions of this section will result in immediate and irreparable damage to
the Company and agree that in the event of such violation, the Company, in
addition to any other right of relief, shall be entitled to seek equitable
relief by way of a temporary or permanent injunction and to such other relief
that any court of competent jurisdiction may deem just and proper. If you are in
breach of any such restrictions, the running of the period of such restrictions
shall be stayed and shall recommence upon the date you cease to be in breach
thereof, whether voluntarily or by injunction.

Termination of Employment by Employee: You may resign your employment with the
Company upon providing at least twelve (12) weeks advance notice of your
expected last day of work. The Company has the right to waive all or part of
your resignation notice but will pay you for the entire 12-week period if it
waives some or all of the notice. Other than paying you for the 12-week period,
the Company will have no liability for termination or severance pay or payment
in lieu therefore or damages whether at common law equity or otherwise.

Termination by Company:

1) Termination by Company without Cause. The Company may terminate your
employment at any time without Cause, in which case the Company will, in full
satisfaction of its obligations to you and subject to you signing and delivering
to the Company a standard form release in favor of the Company and complying
with your post-employment obligations as set out above:

(a) pay your outstanding base salary, prorated bonus based on the Company’s
current financial results in accordance with measures outlined in the current
year Short Term Incentive Plan plus outstanding vacation pay accrued until the
date your employment ceases;

(b) reimburse the outstanding expenses properly incurred by you until the date
your employment ceases;

(c) pay you severance benefits of twenty-four (24) months (“the Severance
Period”), paid by way of salary continuance, that includes: (i) base salary as
of the date of termination; (ii) incentive based on the average of the last two
years of STI previously awarded to you, (iii) continuation of allowable medical
and dental insurance benefits during the Severance Period; and (iv) the monetary
equivalent of the amounts the Company previously paid for LTD, life insurance
and auto allowance during the Severance Period.

(d) providing that you continue consulting for the Company upon the Company’s
reasonable request during the Severance Period, the Company will allow your
unvested options to continue vesting during the Severance Period. You will also
have thirty (30) days after the end of the Severance Period in which to exercise
vested options.

3

--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

Payments made under this termination provision encompass any entitlement you
have to common law notice or pay in lieu and to termination and/or severance pay
and benefits continuation under applicable legislation.

2) Termination by Company with Cause. The Company may terminate your employment
at any time with Cause and without prior notice or any further obligations by
the Company, and you will be ineligible for any common shares not yet granted.
On the termination of your employment with Cause, the Company will, in full
satisfaction of its obligations to you:

(a) pay your outstanding base salary, prorated bonus based on the Company’s
current financial results in accordance with measures outlined in the current
year Short Term Incentive Plan and vacation pay accrued until the date your
employment ceases; and

(b) reimburse the outstanding expenses properly incurred by you until the date
your employment ceases.

In this Agreement, "Cause" means cause for termination of employment as:

(a) Employee has materially breached the provisions of this Agreement in any
respect,

(b) Employee has engaged in material misconduct, including material failure to
perform Employee's duties as an officer or employee of the Company, or has
provided information about Employee's qualifications, experience, character, or
reputation that is false or misleading

(c) Employee has committed fraud, theft, misappropriation, breach of fiduciary
duty or embezzlement in connection with the Company's business,

(d) Employee has been convicted or has pleaded guilty, no contest, or nolo
contendere to any felony, or

(e) Employee's use of narcotics, liquor or illicit drugs that has a detrimental
effect on the performance of his employment responsibilities, as determined by
the Company.

3) Termination upon Death. In the event that you should die during the term of
this Agreement, this Agreement automatically ceases without notice or any
further obligations by the Company and the Company will, in full satisfaction of
its obligations herein:

(a) pay any outstanding base salary, prorated bonus, prorated allowances and
vacation pay accrued until the date of your death;

(b) reimburse the expenses properly incurred by you up to the date of your
death; and

(c) provide any bonus and vested options and shares for the fiscal period
immediately prior to your death, which have not been paid prior to your death;
vested shares and options will need to be exercised within have thirty (30) days
post death;

(d) provide family health benefits for eighteen (18) months following death.

4) Constructive Dismissal. If the Company makes a substantially material change
in your title, duties, reporting relationship or remuneration, or materially
breaches this Agreement without your express or implied consent, then you may
resign and claim constructive dismissal. If you are constructively dismissed
under this paragraph, then you will be entitled to the same severance benefits
for the same Severance Period as if the Company terminated you without cause
under this Agreement.

5) Consequences of Termination. The termination of your employment for any
reason whatsoever shall also automatically terminate any director or officer
positions you may then hold, and you agree to sign any documentation necessary
to give effect to this paragraph 5.

6) Benefits on Termination. If on the termination of your employment, the
Company is unable to continue its contributions to the benefit plans as set out
in this Agreement because it is unable to do so under the terms of any benefit
plan, it will pay you an amount equal to the Company's required contributions to
such benefit plans on your behalf for such period required by this Agreement.
You understand and agree, as provided for above, that the Company will terminate
your LTD coverage and life insurance coverage on the date you are provided with
termination notice and will pay you the monetary equivalent of its contribution
for that coverage during any Severance Period.

4

--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

Practices & Policies: You agree to be bound by and comply with all Company
practices and policies whether written or not, of which you are aware, or of
which you ought to be aware. All such practices and policies form part of this
contract of employment. The Company reserves the right to change any practice or
policy at any time, including any benefit plan or program, at our sole
discretion. The Company, however, will only make such changes after providing
ninety (90) days of advance written notice (unless the change(s) are not
material, or are permitted to be made without advance notice under applicable
law), after which you will be expected to comply with the change. You understand
and agree that any such changes shall not constitute a constructive dismissal of
your employment under this Agreement or under governing law.

Miscellaneous

This Agreement supersedes and replaces all prior employment agreements with the
Company except as specifically referenced herein.

Sincerely,

/s/ Alan Murray

Alan Murray
Board Chair, SunOpta, Inc.

I have read, understand and accept the terms and conditions set out in this
letter.

Signature Date     /s/ Hendrik Jacobs July 6, 2015 Hendrik Jacobs  

5

--------------------------------------------------------------------------------